DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Pursuant to communications filed on 08/06/2021, this is a Notice of Allowability. Claims 1-20 are currently pending in the instant application.
1. - It is noted that claims 1, 5-11, 13, 14, 16 and 18-20 have been amended.
2. - Fig. 6 has been amended to correct a typographical error.
3. - The rejection under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in view of the amendments.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
After a further search and thorough examination of the present application, claims 1-20 are found to be allowable in view of the Applicant’s arguments and amendments filed on 08/06/2021 (see Applicant’s remarks, pages 8-13).
The following is the Examiner's statement of reasons for the indication of allowable subject matter: After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable. A hypothetical prior art rejection would require 
Although the prior art disclose several claimed limitations, none of the references of record, either individually or in combination, disclose or render obvious the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1, 19-20. 
Claim 1, A method of operating a gripper, comprising: providing a robot including the gripper, the gripper moveable in a coordinate system by the robot and including gripper fingers; providing a sample rack including receptacles accessible by the gripper, at least some of the receptacles adapted to contain specimen containers; providing data, obtained by imaging, regarding the sample rack and the specimen containers; and determining, based on the data, an accessible target receptacle for one of a pick operation or a place operation, wherein the accessible target receptacle is a receptacle that meets a threshold minimum clearance around the receptacle and along a line of action of opening and closing the gripper fingers relative to the receptacle.
Claim 19, A gripper positioning system, comprising: a robot including a gripper, the gripper moveable in a coordinate system by the robot and including gripper fingers; a sample rack including receptacles accessible by the gripper fingers, at least some of the receptacles containing specimen containers; and a controller coupled to the robot and operatively configured 
Claim 20, A gripper positioning apparatus, comprising: a robot including a gripper, the gripper moveable in a coordinate system by the robot and including gripper fingers; and a controller coupled to the robot and operatively configured to: access data obtained from one or more images, regarding a sample rack and specimen containers contained therein, and determine, based on the data, an accessible target receptacle for one of a pick operation and a place operation, wherein the accessible target receptacle is a receptacle which meets a threshold minimum clearance around the receptacle and along a line of action relative to the receptacle.
Dependent claims 2-18, are deemed allowable as depending either directly or indirectly from allowed independent claim 1.
Claims 1-20 are allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B